Citation Nr: 1447367	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-44 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active military service from March 1973 to March 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded this claim to the RO in March 2013 via the Appeals Management Center (AMC) for further development and consideration.  As also was explained in that remand, during the course of the appeal the Veteran had requested a hearing at the RO before a Veterans Law Judge of the Board.  But subsequently, in a statement dated in January 2011, he had indicated that he no longer wanted a hearing.  So the Board deemed his hearing request withdrawn.  See 38 C.F.R. § 20.704 (e) (2013).

VA processed this appeal partly electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's appeal should take into consideration these electronic records, as well as those in the physical portion of the claims file.


FINDING OF FACT

There is no probative (meaning competent and credible) evidence etiologically linking the Veteran's COPD to his military service, including to any asbestos exposure.  



CONCLUSION OF LAW

His COPD was not incurred in or aggravated by his active military service and may not be presumed to have been.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c) (2013).

The Veteran in this case does not assert that VA violated its duty to notify, that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of the examination he underwent during the course of this appeal.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that he has this burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102 (2013).


In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both the physical and electronic portions of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is claiming entitlement to service connection for a disorder manifested by breathing difficulties, including owing to COPD, on the premise that it is directly related to his military service.  According to written statements he submitted in September 2008, November 2009, July 2012 and December 2013, this disorder developed secondary to his exposure to asbestos while serving aboard the USS Constellation (CVA-64).  Allegedly, a four-inch asbestos-wrapped pipe ran through the head of the bunk where he slept and, when he walked through the ship, the passage ways of which were covered in similarly wrapped pipes, he breathed asbestos particles into his lungs.  He asserts that, while walking through the ship, he and others constantly touched and rubbed the pipes above their heads, not understanding the danger.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2013).


To establish this entitlement, there must be competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection claims involving asbestos exposure are to be analyzed under the appropriate administrative guidelines given the absence of pertinent statutory and regulatory provisions.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  According to these guidelines, adjudication of such claims should include:  consideration of whether:  (1) service records demonstrate a Veteran was exposed to asbestos during service; (2) development has been completed sufficient to determine whether he was additionally exposed to asbestos before and/or after service; and (3) a relationship exists between the in-service asbestos exposure and the claimed disease, keeping in mind latency and exposure factors.  See VBA Adjudication Procedural Manual (Manual), M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (Dec. 13, 2005); see also Ashford v. Brown, 10 Vet. App. 120, 124 (1997). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Id. at Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and foreign materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).


Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and be inhaled and swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities, including fibrosis (the most common being interstitial pulmonary fibrosis or asbestosis), tumors, pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. 

The evidence in the Veteran's physical claims file and electronic file satisfies the current disability element of this claim for service connection.  In other words, there is no disputing he has this claimed condition.  Specifically, VA treatment records dated during the course of this appeal and the report of a VA examination performed in August 2013, on remand, list a diagnosis of COPD.  There still has to be the required attribution of this disease, however, to his military service, and in particular to his alleged exposure to asbestos.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As to the in-service event element of a service connection claim, the records do not tend to indicate the Veteran was exposed to asbestos during his service, despite his assertion that he was.  He served on the USS Constellation, as alleged, but in disbursement, not in any type of occupation typically known to involve such exposure, and he never reported any respiratory-related complaints of difficulty breathing, etc.  For the sake of further discussion only, however, the Board accepts that the exposure occurred as alleged.  But even were the Board to make this concession, his COPD still has not been shown to be a result or consequence of exposure to asbestos.  That is to say, the evidence still does not satisfy the equally important, and also required, nexus element of this claim for service connection.  It does not include competent and credible evidence etiologically linking his COPD to his military service, including especially to any asbestos exposure.  According to the holding in Watson and numerous other precedent cases involving claims for service connection, it is not enough merely to establish a current disability and a relevant in-service event or injury as a determination of service connection also requires establishment of a relationship or correlation (again, meaning a "nexus") between the present-day disability and the event or injury in service).

According to a May 1999 private treatment record, the Veteran had disabling breathing problems as of 1999, then attributed to emphysema, which is a type of COPD.  VA confirmed such problems, attributable to COPD and a tobacco use disorder, in 2007.  Since then, the Veteran has continued to receive treatment for COPD, but no treatment provider has related this disorder to his military service and, in particular, to any exposure to asbestos.

Indeed, to the contrary, in August 2013 a VA examiner specifically discussed the viability of this purported relationship between the Veteran's COPD and his service, including the reported asbestos exposure.  The examiner noted the absence of pulmonary complaints or symptoms in service, an initial diagnosis of COPD in 1994, some two decades after discharge from service, the Veteran's history of having smoked, worked in concrete, and stopped playing sports 15 years prior to the examination due to dyspnea, and the absence of documented findings, including on computed tomography (CT) scans, of asbestosis or any other asbestos exposure related disease.  This VA examiner then concluded, based on these findings, particularly the long history of smoking and post-service occupational exposure, that it was less likely than not that the Veteran's COPD had incepted during his service or that it is otherwise related or attributable to his service.

Precedent opinions of VA's General Counsel have discussed the cause-and-effect correlation between chronic smoking and the eventual development of respiratory disorders such as COPD.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  And indeed, for claims, as here, filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, even if the Veteran smoked during his service, he may not be granted service connection for COPD, as the VA examiner has determined it is at least partly, if not primarily, due to the chronic smoking and has not otherwise associated it with the Veteran's military service, including, again, to any asbestos exposure.

The Veteran has not submitted any medical opinion refuting the VA examiner's.
Unfortunately, then, the Veteran's assertions are the only evidence of record providing the necessary nexus between his current disability and his service.  And although he is competent to report that he slept and walked under wrapped pipes and that he began having breathing difficulties in the 1990 (facts capable of lay observation), because he has no specialized training or expertise in diagnosis and origin of a pulmonary or lung disorder, so concerning the specific subject matter in question, he is not competent to link such a disorder to the pipes or otherwise to his service.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Without competent and credible evidence of a nexus between COPD and the Veteran's active military service, service connection may not be granted.  The evidence in this case on this determinative issue is not in relative equipoise; instead, the preponderance of the evidence is unfavorable so the benefit-of-the-doubt rule is inapplicable, in turn meaning the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

The claim of entitlement to service connection for a respiratory disorder, including especially COPD, is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


